Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on May 6, 2022. Claims 1, 3 and 7 have been amended. Claims 1-9 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 9, change “from cover” to --front cover--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keeffe (Patent No.: US 9,389,769), in view of Guan et al. (Pub. No.: US 2017/0108236); hereinafter referred to as “Guan”.
Regarding Claim 1, O’Keeffe teaches, in Figures 1 and 2E, a switch with backlight device (col 2, lines 21-23), adapted to switch on internal or external lights (col 8, line 28) and to be used for electrical outlets, heat regulators, or for opening or closing doors and gates, comprising: an opaque front cover (145) having one or more transparent portions defined therein (col 8, lines 51-52; “Switch cover 145 can comprise an opaque polymer with a transparent or translucent center section…”); a translucent flat body (220) disposed behind the opaque front cover (col 13, lines 42-45; “In FIG. 2A a translucent layer 220 is placed between the segments (e.g. 210a) and the front cover.”); a rear body (228) comprising, one or more sensors (230a, 230b) disposed so as to be actuated by contact on the one or more transparent portions (col 14, lines 29-31; “Direct input sensors 230 can operate to sense direct user interaction with regions 150 of the touch-sensitive user surface 140.”), and one or more lighting bodies (215) disposed behind the opaque front cover, so as to cause light to be emitted toward an outside from side edges of the transparent flat body (col 13, lines 4-18); and wireless remote wireless and internet controlled switches (col 4, lines 24-26).
O’Keeffe teaches a translucent flat body disposed behind the opaque front cover. O’Keeffe does not teach the flat body is transparent. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by O’Keeffe by replacing the translucent cover with a transparent cover, since it is known in the art to use transparent and translucent interchangeably (as taught by O’Keefe (col 8, lines 49-50)) for light covers because they both allow light to pass through.
O’Keeffe teaches a wireless remote connection system (col 4, lines 24-26). O’Keeffe does not explicitly teach the wireless remote connection system with a mobile device. Guan, in the same field of endeavor, teaches (see Figure 29) a switch (1410) controlled wirelessly by a mobile device ((1430), [0152]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the system taught by O’Keeffe by using a mobile device to control the switch as taught in Guan, since O’Keeffe teaches a wireless controlled switch and to increase the functionality and user-friendliness of the device. 
Regarding Claim 2, O’Keeffe, in view of Guan, teaches the switch with backlight device according to the claim 1, wherein said mobile device is connected to a cloud and is configured to transmit commands directly from the cloud to the switch with backlight device ([0008, 0093]).
Regarding Claim 3, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein the one or more transparent portions and one or more sensors operate as touch screen switches (col 14, lines 29-31; “Direct input sensors 230 can operate to sense direct user interaction with regions 150 of the touch-sensitive user surface 140.”).
Regarding Claim 4, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein the lighting bodies are LED lighting bodies (col 2, lines 32-35).
Regarding Claim 5, O’Keeffe, in view of Guan, teaches the switch with backlight device according claim 1, wherein said lighting bodies are configured to transmit light in several colors or shades (col 16, lines 38-42).
Regarding Claim 6, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, wherein said switch is configured to emit a backlight that is intermittent or programmed with various lighting sequences (col 16, lines 38-42).
Regarding Claim 7, O’Keeffe, in view of Guan, teaches the switch with backlight device according to the claim 3, wherein said switch is configured to turn on said lighting bodies by passing a hand near said touch screen switches (col 32, lines 63-67).
Regarding Claim 8, O’Keeffe, in view of Guan, teaches the switch with backlight device according claim 1, wherein said wireless remote connection system device is a WI-FI or Bluetooth type, or a radio device, or a combination thereof (Guan [0093]).
Regarding Claim 9, O’Keeffe, in view of Guan, teaches the switch with backlight device according to claim 1, further comprising one or more electrical outlets (see Figure 15, col 36, lines 47-52).
Response to Arguments
Applicant's arguments filed on May 6, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, applicant alleges that prior art O’Keeffe does not teach an opaque front cover has one or more transparent portions defined therein, that the switch includes one or more sensors disposed so as to be actuated by contact on the one or more transparent portions, and the one or more lighting bodies disposed behind the opaque front cover so as to cause light to be emitted toward the outside from side edges of the transparent flat body.
Examiner respectfully disagrees. Regarding Claim 1, O’Keeffe teaches, in Figures 1 and 2E, an opaque front cover (145) having one or more transparent portions defined therein (col 8, lines 51-52; “Switch cover 145 can comprise an opaque polymer with a transparent or translucent center section…”); one or more sensors (230a, 230b) disposed so as to be actuated by contact on the one or more transparent portions (col 14, lines 29-31; “Direct input sensors 230 can operate to sense direct user interaction with regions 150 of the touch-sensitive user surface 140.”), and one or more lighting bodies (215) disposed behind the opaque front cover, so as to cause light to be emitted toward an outside from side edges of the transparent flat body (col 13, lines 4-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844